Case 8:21-cv-01011-SDM-CPT Document 1 Filed 04/28/21 Page 1 of 6 PagelD 1

UNITED STATES DISTRICT COURT [APR 28 PM 9:26
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

Don /A LW. Hackelf J« cords
1001 C Tee leap Vd Lor 1B, Lar + 3 307

 

Plaintiff
CASE NUMBER: 3: 2\ eV IO WW Syn - cél

Derngerat Wal (aval C O14 Wee 4
Kepubgercan Varid@al Conu Tes

Letal £ lec +f W/ Camanse’o
Tbe Kivicauel. Cf 1292-741 FIT

Defendant

Duh bean! *lezas lac) (4)

BO
Go oe

el Key "
Case 8:21-cv-01011-SDM-CPT Document1 Filed 04/28/21 Page 2 of 6 PagelD 2

Donald W. Hackett jr. aka Don Hackett jr., donfromlargo.com, www.subhuman.us justpeopleare.com
facebook Don Hackett jr.

1001 Starkey rd. Lot 725 Largo florida 33771
Thursdays 206pm to 3pm on tantalk1340.com radio / internet, audio video network
Versus Democrat and Republican Political parties and their Federal Election Commission

Candidate Asserts: “| am a constitutionally qualified declared candidate for President U.S.A. Democrat,
arbitrarily rated www.subhuman.us by the Federal election law of 1971.

lam described in United States Constitution section 2 fifth paragraph

Democrat and Republican political parties, not described in any founding document have set forth
candidate disqualification automatically, with malice and forethought.

| first declared in the spring of 1987 and every election cycle since to Democrat and Republican political
parties, federal Election Commission St Petersburg times, Tampa Bay Times, Atlanta Constitution,
Detroit free press.

“Don Hackett Jr. respectfully asks for recognition as Constitutionally qualified declared Candidate by the
above named organizations”

Elizabeth Kovocavich, a federal judge ruled in Case No: 8:07-cv-1202-T-17- EAJ
“The Plaintiff requests no relief in the construed motion”

It is a big deal to automatically refuse political existence rights and voice to human individuals described
in U.S. Constitution, bill of rights, Declaration of independence, pledge of allegiance and Gettysburg
Address.

In 1971, these two private multimillion dollar bribe taking political corporations formed the federal
election law of 1971, candidates are rated according to amount of funds in an incorporated political
account. By doing so, a political system based on taxation, war, manipulation and control without
representation Is established.

My argument regarding wrongful qualifications for federal office is made succinctly in Pinellas County
Florida case # 20-006873-FD, request that my two page document enclosed in the federal complaint.

Rather than the usual Rejection letter, issued by F.E.C., a statement by the Tampa Court, Democrat and
Republican national committees be made public, “Don Hackett jr. is a Constitutionally qualified
candidate for President U.S.A. Democrat and is practicing a national campaign”

All Amicus briefs filed with Supreme Court in the matter of citizens united be made part of the court
record 09-14477EE be made part of the court record, and all documents filed with Tampa Federal Court

since 2007 be made part of the court record. i [¢
hw. Be ay re

V1A- on os
Case 8:21-cv-01011-SDM-CPT Document 1. Filed 04/28/21 Page 3 of 6 PagelD 3
Case 8:07-cv-01202-EAK-EAJ Document 7 Filed 08/15/18 Page 1 of 2 PagelD 91

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
DON HACKETT, JR. ,
Plaintiff,
v. | | Case No: 8:07-cv-1202-T-17EAJ

DEMOCRAT POLITICAL PARTY and
REPUBLICAN POLITICAL PARTY,

Defendants.

 

ORDER

Before the Court is the construed motion for declaratory judgment filed by Don
Hackett, Jr. The Court strikes the construed motion.

This mater was filed in a case closed by order on July 11, 2007. Order, Doc. No.
2. The Circuit Court of Appeals dismissed Mr. Hackett’s appeal for lack of jurisdiction.
Order, Doc. No. 5. Like the initial complaint filed in 2007, the construed motion is a
rambling and inartful jeremiad of complaints against the American political system. The
Plaintiff requests no relief in the construed motion. The case is closed, and the Court
sees no basis to reopen the matter.

In the future, in any federal court case, the Plaintiff must file a new case, and either
pay the filing fee or move to proceed in forma pauperis. |

DONE and ORDERED in Shanibers; in Tampa, Florida this 15th day of August,

2018. 8

 

 
Case 8:21-cv-01011-SDM-CPT Document1 Filed 04/28/21 Page 4 of 6 PagelD 4

2 0668S

In the Circuit Court of the Sixth Judicial Circuit, in and for Pinellas County Florida

20-006873-FD

Sharon A Lamoureux

vs (J. IAG -G 17 SS 2!

Donald Hackett JR ave W14 1a GASe
Mo TtleP rena all Gaces (Wleu (OWGe

Sharon A Lamoureux a masters level psychotherapy 18 year veteran of a mental health crisis team in
Springfield Massachusetts

Sharon Lamoureux petitioner says that when someone stole something from her she orderd a Hit on
him. The police investigating the crime said “We heard you ordered a hit on him.”

“Hit, why | don’t know what you mean”

“On May 21, 2020 on the way to cedar key florida for an overnite date in a motel room, she asked her

daughter Cassie to take me out if she turned up missing, “Sure Mom”

and fort Meyers overnite.

She told me that she told me that her friend Anna Pugliano 413 3148977, an old woman, is her mob

“But | don’t want it to be easy on him”
“Il know mom, | will stretch it out and he will know prolonged hurt”
Nt On or about June 1, on the way back to see her friend Lady Di in Sanibel, we stayed in Venice overnite a

x

connected enforcer and she would order a Hit on me

  
 

¢ Rd -
5 oa
on or about June 15, Sharon Lamoureux M. ed cags marriage and family therapist told métha | hast 2,

, “My friend Clark will show up, he stands 6 foot four and fills the whole doar, if heSiibw , YS 22
a that you will be hurt because you hurt me” foe = es
Threats against me were reported to my immediate family on my cell phone 7276748585 ~g. cat Fy
7346795810 to family group via text to 3132180311 7348126088 7337161302 73463789 =. Bots

ae =
2 ve ax

ag

“Does this include you imagining that your feelings are hurt”

No answer

We knew each other before May 14 casually in aa meetings, this situation and feelings are accurately
described in AA’s fourth step. Blowing anonymity organizing aa women against against Don Hackett jr.
There was no projected éhd of our relationship and she had me finding accomodations on Mullet Lake

Michigan for the last 3 weeks of July 2021

Besides being a family therapist, Sharon is a house flipper, she wanted me to get rid of my exercise
machines, rnove out, let her gut and rehab my domicile so she could sell it for a profit.
Case 8:21-cv-01011-SDM-CPT Document 1 Filed 04/48/44 Pages Aépaeld hv

Liu bes Z0~ 004673 - ED So polly smed y Lida

| was shocked that she got naked for a man and had him rub her front and back with oil, paid him $60
and a $15 tip.

When we first dated, | had just sold a sailboat for $4100. And had bank bound stacks of 50s and $100s,
after about 50 days, | was down to stacks of $20s, trying to make $100 last 2 days

Sharon was afraid that | would run out of extra money and then blame her

| do not believe that her class action aa witnesses can adequately be cross examined in a telephone
3 conference. | ask that all parties and witnesses and Testimony be present in open court

| ask that Sharon Lamoureux be submitted to tape recorded conversations with a Psychiatrist and a

therapist. Determine, is she a serial killer, used to ordering “Hits”

Let her location be known at all times, if any thing unfortuanate happens to Donald Hackett jr. , Sharon
, Lamoureux will be questioned as a primary suspect.

BT tran INiS VOR VES M7 ed my NA
[nw Cour T lead -w6s dav fre lav $0. LIG
SQ Wor din Carbo K Co
lip WMH. CHE Mung. 4S
: TUST MOTLE afl, C007
Dey Hecke JA. ecbewek in Of
Cyurr Swe Boe 7 Lop 2 Whig ' 2 |
rheeri ma Niw dollar. Brite tehkiwd Cyboariors
Not WEG Mad 1 Ciysti tur av have
nour 16 fherké val Nlueaute |
fae Neer ipeA [MW all CULM NE Hoey 2OUTS
Lrgveé Ne 667 76 [Lal ee ad

yw VA Ce.
; S4 y (7S @ CWT Am iC And? CAldmiti
Kero OlLecsion Lal of (O20 hance
Jy Lat bor (VEC Skew YY To DEL He =

A Ly z. jn if jet ae. Ss. Dhesee Bed
Ther hee ay feel Sy Eh we are
Case 8:21-cv-01011-SDM-CPT Document 1 Filed 04/28/21 Page 6 of 6 ID 6

; | f S

  
